            Case 2:12-cr-00295-ANB Document 326 Filed 04/21/20 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                              )
                                                      )
                vs.                                   ) Criminal No. 12-295
                                                      )
DEXTRICK LAWTON,                                      )
                                                      )
                Defendant.                            )


                                              ORDER


                AND NOW, this 21st day of April, 2020, upon consideration of Defendant

Dextrick Lawton’s Motion for Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(2) (Doc.

No. 314), filed in the above-captioned matter on March 5, 2019, and in further consideration of

the Government’s response thereto (Doc. No. 319), filed on April 24, 2019, and Defendant’s

reply (Doc. No. 322), filed on May 17, 2019, as well as Plaintiff’s supplemental briefs (Doc.

Nos. 323 and 324), filed on January 6, 2020, and April 6, 2020, respectively, and the

Government’s response (Doc. No. 325), filed on April 20, 2020,

                IT IS HEREBY ORDERED that said Motion is DENIED.

       I.       Background

                To fully understand the Court’s ruling, it is necessary to look closely at the

procedural history of this case. Defendant was indicted on November 28, 2012 for conspiracy to

possess with intent to distribute and/or distribute heroin, in violation of 21 U.S.C. § 846. After

Defendant initially pled not guilty, the parties began engaging in plea negotiations. On or around

September 13, 2013, a formal written plea offer was presented by the Government to

Defendant’s counsel at the time, Mark Moser. As part of the plea offer, the Government would

                                                  1
         Case 2:12-cr-00295-ANB Document 326 Filed 04/21/20 Page 2 of 9



agree not to file an information pursuant to 21 U.S.C. § 851 indicating that Defendant had a prior

controlled substance offense as a basis for increased punishment. The parties would stipulate

that the type and quantity of controlled substance attributable to Defendant for purposes of

Section 2D1.1 of the United States Sentencing Guidelines was 1 to 3 kilograms of heroin. The

parties would further agree that the appropriate sentence in this case was a term of imprisonment

of 15 years, to be followed by a term of supervised release of 5 years, no fine, and a special

assessment of $100.00. Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), Defendant

would retain the right to withdraw his guilty plea if the Court did not accept the agreed-upon

sentence.

               On October 22, 2013, while the plea offer was still pending, the District Court for

the Western District of Pennsylvania held a hearing at Defendant’s request to determine whether

new counsel should be appointed based on Defendant’s claim that he was dissatisfied with the

representation provided by Mr. Moser.1 At this hearing, Judge Diamond preliminarily

determined to allow Mr. Moser to withdraw as counsel and to appoint a new attorney to

represent Defendant. However, when Government counsel subsequently appeared at the hearing,

he indicated that the Government would see a change in counsel as a delay tactic, would

withdraw the pending plea offer, and would consider bringing additional charges against

Defendant. Specifically, Government counsel indicated that he would consider filing a notice

pursuant to 21 U.S.C. § 851 that Defendant had a prior felony drug offense that would increase

Defendant’s mandatory minimum sentence from 10 years to 20 years, which was in excess of the

proposed sentence in the plea offer. Further, Government counsel explained that he would



1
      This case was originally assigned to the Honorable Gustave Diamond, and Judge
Diamond presided over all of the relevant district court proceedings.

                                                 2
         Case 2:12-cr-00295-ANB Document 326 Filed 04/21/20 Page 3 of 9



consider filing a superseding indictment alleging that the heroin involved in the conspiracy had

caused the death of Brian Smith. Such an allegation, if proven, would have subjected Defendant

to a mandatory sentence of life imprisonment pursuant to 21 U.S.C. § 841(b)(1)(A).2 Because

these new charges would have substantially increased Defendant’s criminal liability, he

discussed with Mr. Moser whether to continue with new counsel and risk losing the plea offer

and facing the new charges, or whether to keep Mr. Moser as counsel and accept the offer. After

some discussion, Defendant decided to keep Mr. Moser as counsel, accept the plea offer, and

plead guilty to the charge in the indictment. Accordingly, the Court scheduled a change of plea

hearing for November 12, 2013, which was subsequently continued to December 4, 2013.

               At the December 4, 2013 hearing, Defendant indicated that he wished to accept

the plea offer and change his plea to one of guilty. Judge Diamond therefore conducted a

colloquy pursuant to Federal Rule of Criminal Procedure 11. During the part of the colloquy

when Government counsel summarized the evidence against Defendant, Defendant became upset

and declined to agree to the accuracy of the summary. However, after consulting with counsel,

Defendant elected to continue, and the Court entered a plea of guilty. A sentencing hearing was

scheduled for April 9, 2014.

               After the plea proceeding, Mr. Moser asked to withdraw and have new counsel

appointed for Defendant, and Defendant renewed his request for the same. After a January 14,

2014 hearing, Judge Diamond granted the request and appointed Mark Sindler to represent

Defendant during the sentencing process. Attorney Sindler, on March 30, 2014, filed on



2
       The mandatory life sentence would be in conjunction with the evidence of a prior felony
drug offense. However, even in the absence of such a prior conviction, the mandatory minimum
sentence of imprisonment if the death of Brian Smith resulted from the use of heroin attributable
to Defendant would have been 20 years. See 21 U.S.C. § 841(b)(1)(A) (2012).

                                                3
         Case 2:12-cr-00295-ANB Document 326 Filed 04/21/20 Page 4 of 9



Defendant’s behalf a Motion to Withdraw Guilty Plea (Doc. No. 159) and brief in support

thereof (Doc. No. 160), arguing that the plea entered by Defendant on December 4, 2013, had

not been knowing and voluntary because of the ineffectiveness of Defendant’s prior counsel, Mr.

Moser. On April 29, 2014, Judge Diamond denied this motion. After a short continuance, the

sentencing hearing was held on May 21, 2014, at which time Judge Diamond again declined to

allow Defendant to withdraw his plea of guilty. The Court adopted its tentative findings that,

based on Defendant’s criminal history category of III and an offense level of 32, the

recommended sentencing range, pursuant to the United States Sentencing Guidelines, was 151 to

188 months’ imprisonment. The Court proceeded to impose the sentence to which the parties

had agreed in the plea agreement, i.e., 180 months’ imprisonment to be followed by 5 years’

supervised release, Although this sentence was within the recommended guideline sentencing

range, Judge Diamond noted that the guidelines were not controlling.

               After obtaining new counsel, Maria Pulzetti, Defendant subsequently appealed

and challenged his conviction and sentence on a number of grounds, including that his guilty

plea was not knowing and voluntary. On January 11, 2016, the Third Circuit Court of Appeals

dismissed Defendant’s appeal based on the waiver of his right to appeal his conviction or

sentence contained in the plea agreement. On August 15, 2016, Defendant, acting pro se, filed a

motion pursuant to 28 U.S.C. § 2255, primarily raising allegations that his various attorneys were

ineffective in connection with his plea agreement and sentence. After this Court denied

Defendant’s Section 2255 motion, he appealed, but the Third Circuit affirmed. Defendant, now,

through counsel, seeks a reduction in his sentence pursuant to 18 U.S.C § 3582(c)(2).




                                                4
         Case 2:12-cr-00295-ANB Document 326 Filed 04/21/20 Page 5 of 9



       II.     Discussion

               Section 3582(c)(2) provides:

               [I]n the case of a defendant who has been sentenced to a term of
               imprisonment based on a sentencing range that has subsequently
               been lowered by the Sentencing Commission pursuant to 28 U.S.C.
               § 994(o), upon motion of the defendant or the Director of the
               Bureau of Prisons, or on its own motion, the court may reduce the
               term of imprisonment, after considering the factors set forth in
               section 3553(a) to the extent they are applicable, if such a reduction
               is consistent with the applicable policy statements issued by the
               Sentencing Commission.

Pursuant to this statute, the Court must engage in a two-step inquiry. First, it must determine

whether a reduction in sentence is consistent with USSG § 1B1.10. Second, if it is consistent,

the Court must decide whether the authorized reduction is warranted, in whole or in part, by the

factors set forth in 18 U.S.C. § 3553(a). See Dillon v. United States, 560 U.S. 817, 826 (2010).

               Defendant asserts that he is eligible for a Section 3582(c)(2) sentencing reduction

pursuant to Amendment 782 of the Sentencing Guidelines, effective November 1, 2014, which

retroactively lowered the quantity totals needed to find the base offense level for most drug

offenses under USSG §§ 2D1.1 and 2D1.11. He argues, correctly, that application of

Amendment 782, and the amended drug tables in the Sentencing Guidelines, would reduce his

recommended guideline sentencing range from 151 to 188 months’ imprisonment down to 121 to

151 months. He further argues that, based on this change in the recommended guideline range, a

sentence comparable to his original sentence under the prior guidelines would be no greater than

144 months.

               As discussed above, this case involved an agreed-upon sentence pursuant to Rule

11(c)(1)(C). As Defendant explains in his motion, under prior Third Circuit case law

considering when an agreed-upon sentence pursuant to Rule 11(c)(1)(C) is “based on” the


                                                 5
         Case 2:12-cr-00295-ANB Document 326 Filed 04/21/20 Page 6 of 9



guidelines for purposes of retroactive application of Amendment 782, he would not have been

eligible for relief under the circumstances here. See United States v. Weatherspoon, 696 F.3d

416 (3d Cir. 2012) (relying on Justice Sotomayor’s concurrence in Freeman v. United States, 564

U.S. 522 (2011)). However, the United States Supreme Court subsequently held, in Hughes v.

United States, 138 S. Ct. 1765 (2018), that “in the usual case the court’s acceptance of a Type-C

agreement and the sentence to be imposed pursuant to that agreement are ‘based on’ the

defendant’s Guideline range.” Id. at 1776. In so holding, the Supreme Court emphasized that

agreed-upon sentences under Rule 11(c)(1)(C) are no exception to the general principle that “a

defendant’s Guidelines range is both the starting point and a basis for his ultimate sentence,” and

that, even in accepting an agreed-upon sentence, the district court must evaluate the

recommendation in light of the recommended guideline range. Id.

               The parties agree that, pursuant to Hughes, Defendant’s sentence, although

agreed-upon by the parties, is deemed to be “based on” the Sentencing Guidelines and that

Defendant, therefore, is eligible for a sentence reduction under Section 3582(c)(2). They

disagree, however, as to whether such a reduction would actually be appropriate. The Court

agrees with the Government that, based on the facts and circumstances of this case, no reduction

to Defendant’s sentence is warranted.

               Based on Hughes, the Court agrees with the parties that Defendant is eligible for

relief under Section 3582(c)(2) pursuant to Amendment 782. However, as the Supreme Court

stated, what was at stake in Hughes was “a defendant’s eligibility for relief, not the extent of that

relief.” 138 S. Ct. at 1777. The majority made it clear that “[t]he district court can consider the

benefits the defendant gained by entering a Type-C agreement when it decides whether a

reduction is appropriate (or when it determines the extent of any reduction), ‘for the statute


                                                  6
         Case 2:12-cr-00295-ANB Document 326 Filed 04/21/20 Page 7 of 9



permits but does not require the court to reduce a sentence.’” Id. (quoting Freeman, 564 U.S. at

532). Here, the benefits Defendant received by entering into the agreed-upon sentence in this

case demonstrate that no reduction is appropriate.

       While the sentence in this case was “based on” the guidelines in a technical sense, and

although Judge Diamond did note in the Statement of Reasons that the sentence that he had

imposed was within the recommended guideline sentencing range, the actual calculation of

Defendant’s sentence was clearly based primarily on other factors. As discussed above, at a

hearing where the Court was considering Defendant’s request for a change of counsel, the

Government indicated that if Defendant pursued his request for new counsel, it would withdraw

the plea proposal, which included the 15-year stipulated imprisonment sentence, and would

instead file an information pursuant to Section 851 indicating that Defendant had a prior

predicate drug conviction. It also indicated that it would consider filing a superseding indictment

charging that the drug-trafficking conspiracy for which Defendant was charged resulted in the

death of Brian Smith. Either a Section 851 enhancement or an enhancement for a resulting

death under Section 841(b)(1)(A) would have subjected Defendant to a mandatory minimum

sentence of 20 years, significantly above the 15-year agreed-upon sentence, If both applied,

Defendant would have faced a mandatory sentence of life imprisonment. The agreed-upon

sentence, therefore, was part of a deal that eliminated the almost certain risk that Defendant’s

mandatory minimum could have been increased based on his prior drug-trafficking conviction

and the very real risk that he would face life imprisonment if the Government superseded the

indictment to charge that the heroin at issue had resulted in the death of Mr. Smith.

               The record shows that it was these numbers – a 10-year mandatory minimum

without enhancements and a 20-year or life mandatory sentence with enhancements, that drove


                                                 7
         Case 2:12-cr-00295-ANB Document 326 Filed 04/21/20 Page 8 of 9



the stipulation to a sentence of 15 years that split the difference between the two. While the 180-

month sentence was, in fact, within the recommended guideline range applicable at the time, that

range was never discussed in connection with the formulation of the stipulated sentence. At no

point, for instance, was it determined that a sentence at 75-80 per cent of the guideline range was

appropriate. In fact, the 15-year sentence was recommended before a guideline range had been

calculated. Other than to note that the guideline range was not binding on the Court, Judge

Diamond did not discuss the Sentencing Guidelines at Defendant’s sentencing hearing. Indeed,

when it appeared plea negotiations may be delayed, the Government did not threaten to attempt

to attribute more heroin to Defendant, but rather, as discussed, to file an 851 information and/or

superseding indictment. This shows that it was not the quantity, but the balance between the

sentence faced by Defendant without enhancement and the one he faced were the Government to

file the information or superseding indictment, that primarily influenced the agreed-upon

sentence. Defendant benefited immensely from such an agreement; it eliminated the risk of a far

greater sentence for Defendant and essentially represented a compromise between two or more

statutory sentencing possibilities.

               The Section 3553(a) factors raised by Defendant do not compel a different result. He

was relatively young when convicted, but no younger than many criminal defendants, and his

criminal history was fairly substantial for a person his age. Likewise, his employment history, family

situation, and progress toward rehabilitation while incarcerated are in line with that of many criminal

defendants convicted of similar crimes. Although, based on the amended guideline range,

Defendant’s sentence would now constitute a slight upward variance, the Section 3553(a) factors still

support the sentence imposed by Judge Diamond. As the parties acknowledge, the criminal conduct

in this case, which involved an extensive heroin conspiracy, was quite serious. Moreover, despite his


                                                   8
           Case 2:12-cr-00295-ANB Document 326 Filed 04/21/20 Page 9 of 9



age, Defendant was found to have played a leadership role within the drug-trafficking conspiracy.

Further, Defendant’s recommended sentencing range does not account for the possibility that his

criminal activity led to the death of Mr. Smith. While these allegations were never charged and

proved, they were an important part of the sentence negotiation between the parties. Indeed, the fact

that Mr. Smith’s death would not be considered in determining his sentencing was precisely what

Defendant bargained for, again showing just how valuable the plea agreement was to him Judge

Diamond even noted, at sentencing, that the superseding indictment was never filed because of the

plea agreement into which Defendant had entered. (Doc. No. 201 at 8).

                 The Court finds, therefore, that the 3553(a) factors provide for a sentence

consistent with the one to which the parties agreed. “If the district court concludes that it would

have imposed the same sentence even if the defendant had been subject to the lower range, then

the court retains discretion to deny relief.” Hughes, 138 S. Ct. at 1778.

          III.   Conclusion

                 Accordingly, the Court finds that although Defendant is eligible for a sentencing

reduction under Section 3582(c)(2), no such reduction is warranted. His motion is therefore

denied.



                                                      s/Alan N. Bloch
                                                      United States District Judge




ecf: Counsel of record




                                                  9
